DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Applicant’s election without traverse of Claims 11-20 in the reply filed on 10/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 0.6:1 to 1:1, and the claim also recites 0.7:1 to 0.8:1 which is the narrower statement of the range/limitation; 
claim 16 recites the broad recitation 0.1-4 C/s, and the claim also recites 1-3 C/s which is the narrower statement of the range/limitation;
claim 19 recites the broad recitation 3-500 C/s, and the claim also recites 11-200 C/s which is the narrower statement of the range/limitation;
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claims 12-15 and 17-18, these dependent claims are drawn to “The aluminum alloy”, however, these claims depend from a method claim. Therefore, it is unclear if the claims are meant to further limit the aluminum alloy of the method claims and are still drawn to a method claim themselves; or if the claims are actually drawn to an alloy product made by the method from which they depend on (in which case the claims are drawn to a non-elected product invention). For the purpose of further examination, it will be interpreted that these claims are method claims further limiting the alloy recited in the method from which they depend on. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bösch et al. ("Secondary Al-Si-Mg high-pressure die casting alloys with enhanced ductility." Metallurgical and Materials Transactions A 46.3 (2015): 1035-1045.) 
Regarding claims 11 and 20; Bösch teaches a method of forming an aluminum alloy comprising: 
combining a secondary aluminum alloy with manganese to form the aluminum alloy (See Table II compositions); 
and cooling the aluminum alloy (Page 1037, Col. 1, Lines 32-35) ;
 wherein the aluminum alloy comprises: 
aluminum; (Table II) 
silicon; (Table II)
0.52-0.55% Fe reading on the claimed range of greater than 0.3% by weight to 1% by weight iron (Alloys A-D) 
 based on the total weight of the aluminum alloy; (Table II) 
and 0.2-0.85% Mn, reading on the claimed range of 0.1% by weight to 1.3% by weight manganese, based on the total weight of the aluminum alloy; (Table II Alloys A-D)
and wherein the manganese is present in amount effective to suppress the formation of a β-Al5FeSi phase during casting of the aluminum alloy as shown for Alloys B, C, and D (See Discussion (A), Lines 4-10 on Page 1040) Therefore, the amount of Mn of the prior art for each examples A-D are considered in amount sufficient to suppress the formation of beta phase. 
Regarding Claims 14-15, Bösch teaches an Fe:Mn ratio of 0.55:0.62 (0.89) for alloy C, and 0.52-0.85 (0.61) for alloy D reading on the claimed range of 1 or less for claim 14, and reading on the claimed range of 0.6-1 for both alloys for claim 15. (See Table II)
Regarding Claim 17, Bösch teaches an Fe:Mn ratio of 0.55:0.2 (2.75) for alloy A reading on the claimed range of at least 1.6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bösch et al. in view of Bäckerud et al. (US6267829B1). 
Regarding claims 12-13, Bösch does not teach the presence of Sr in the claimed range of 0.05-0.15%. However, Bäckerud teaches a similar Al alloy (See Claim 1) where one or more regulating agents such as Sr can serve to regulate the condition of crystallization by decreasing the eutectic temperature (Col. 5, lines 54-65) for the purpose of reducing beta-phase formation which is brittle and causes unwanted mechanical properties (Col. 3, Lines 51-65) and teaches Sr in a range of 0.005-0.5% (See claim 1). Therefore, one of ordinary skill in the art would have been motivated to add Sr in the claimed range to the Al alloy of Bösch for the purpose of decreasing the eutectic temperature of the alloy to help prevent unwanted beta phase from forming to improve alloy mechanical properties. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bösch et al.
Regarding Claim 18, Bösch teaches an Fe:Mn ratio of 0.55:0.2 (2.75) for alloy A, and an Fe:Mn ratio of 0.55:0.41 (1.3) for Alloy B (Table II), the prior art therefore teaches a Fe:Mn range of 1.3-2.7, encompassing the claim 18 range of 1.6-2.6. In the case where a claimed range encompasses a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bösch et al. in view of Wu et al. ("Effect of cooling rate and Co content on the formation of Fe-rich intermetallics in hypoeutectic Al7Si0. 3Mg alloy with 0.5% Fe." Materials Characterization 139 (2018): 116-124.)
Regarding Claims 16 and 19, Bösch teaches water quenching may be performed as cooling but does not teach the cooling rate used. However, Wu teaches a method of forming Fe-rich intermetallics where the morphology and size of Fe-rich intermetallics decreased with increasing cooling rates and teaches a cooling rate of greater than 2 k/s (C/s) formed fine dendrites in the intermetallic phases (Section 3.1 [0001-0002]) which are preferred in crack prevention (Introduction, [0001]). Therefore, one of ordinary skill in the art would have been motivated to cool the alloy of Bösch in the claimed range for the purpose of promoting fine intermetallic dendritic microstructures to improve mechanical properties such as preventing of cracks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738